60 N.Y.2d 737 (1983)
In the Matter of Kathleen James, Individually and as Administratrix of The Estate of Danny R. Neff, Deceased, Appellant,
v.
State of New York et al., Respondents. (Claim No. 64913.)
Court of Appeals of the State of New York.
Argued September 12, 1983.
Decided October 18, 1983.
Francis M. Letro and Paul William Beltz for appellant.
Robert Abrams, Attorney-General (Peter J. Dooley and Peter H. Schiff of counsel), for respondent.
Robert H. Silk for New York State Trial Lawyers Association, Inc., amicus curiae.
David L. Hoffberg and Mary Louise Barhite for American Insurance Association and another, amici curiae.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER and KAYE. Taking no part: Judge SIMONS.
Order affirmed, with costs, for the reasons stated in the opinion by Justice REID S. MOULE at the Appellate Division (90 AD2d 342).